Citation Nr: 1020806	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to July 
1988.  The Veteran also had service with the National Guard 
from February 1992 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that, in pertinent part, denied the Veteran's 
claims.  The Veteran filed a timely notice of disagreement 
and the RO issued a statement of the case dated in October 
2007.  The Veteran filed her substantive appeal the next 
month.  

In March 2010, the Veteran and her spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
A transcript of these proceedings has been associated with 
the Veteran's claims file.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A bilateral foot disability, to include plantar 
fasciitis, was not present in service, was not manifest 
within one year of service, and is not shown to be related to 
any incident in service. 




CONCLUSION OF LAW

A bilateral foot disability, to include plantar fasciitis, 
was not incurred in or aggravated by the Veteran's period of 
active military service, and may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to service 
connection for plantar fasciitis, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this regard, the Board finds that letters dated in 
February and March 2006, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware from these letters what evidence was necessary to 
support the claim; and that it was ultimately the Veteran's 
responsibility to give VA any evidence pertaining to the 
claim.  In addition, the letter informed the Veteran that 
additional information or evidence was needed to support the 
claim; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service records, and VA and private medical records 
have been obtained, to the extent possible. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file, 
or has not been adequately addressed by evidence already 
contained in the record.  

Here, the Board notes that the Veteran has not been afforded 
a VA examination in connection with the claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claims for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary with respect to the Veteran's claim of entitlement 
to service connection for plantar fasciitis.  As the Board 
will discuss below, the Veteran's medical records do not 
establish that a bilateral foot disability, to include 
plantar fasciitis, is associated with the Veteran's service.  
Absent evidence that indicates that the Veteran has a current 
claimed disability related to service, the Board finds that a 
VA examination is not necessary for disposition of such 
claim.  The record is complete and the case is ready for 
review.

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the Veteran's claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service 
connection for a bilateral foot disability, specifically 
plantar fasciitis.  The Veteran claims that she began having 
problems with her feet two to three weeks into basic 
training.  She stated that the balls of her feet were really 
sore and that combat boots aggravated her feet.  She stated 
that she walked with a limp and was put on soft show profile.  
After service in approximately 2000, the Veteran testified 
that she sought treatment for her feet and that her doctor 
indicated that the Veteran likely had fallen arches in 
service and that her military service may have aggravated her 
feet and contributed to plantar fasciitis.  The Veteran's 
spouse also testified that the Veteran had complaints of pain 
in her feet while in the service.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for a foot disability while on 
active duty, with the exception of an April 1988 treatment 
note for an ingrown toenail.

After service, the Veteran's medical records indicate that 
the Veteran has been diagnosed with right plantar fasciitis, 
left plantar fasciitis, resolved, and bilateral pes 
valgoplanus.  She has also been diagnosed with mild 
metatarsus varus with hallux valgus of the left foot and has 
been fitted for orthotics.  The Veteran's medical records 
also indicate treatment for left foot bunion.  These records 
do not indicate that the Veteran had a bilateral foot 
disability in service or that her current foot conditions are 
related to active military service.  

The Veteran's claims file also contains an August 2009 
medical statement regarding the Veteran's foot conditions.  
This opinion, from the Director, Podiatry Services, at the 
Puget Sound VA Medical Center, noted the Veteran's foot 
disabilities included plantar fasciitis, bilateral chronic, 
pes valgoplanus, bilateral severe flexible, and bunion, left 
foot, with metatarsus primus varus, hallux valgus and 
degenerative joint disease of the 1st MTPJ.  The physician 
opined that "[a]fter review of the attached 20 pages of 
VAPSHCS CPRS medical notes pertaining to her foot related 
conditions and the attached 70 pages of active duty military 
medical records (provided to me by this Veteran), I find no 
evidence establishing a medical nexus of her current painful 
foot conditions and her military service (1986-1988).  One 
note dated 25 April [1988] from TMC#6 at Fort Carson, CO does 
reflect she sought treatment for an ingrown toenail.  
Therefore I cannot support the merit or plausibility of her 
claim."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed bilateral foot conditions, to include 
plantar fasciitis.  While the Veteran has been diagnosed with 
current foot disabilities, there is no indication that these 
disabilities had their onset in active military service or 
within one year of active service.  In addition, the August 
2009 physician, who examined the Veteran's VA medical 
records, as well as her service treatment records, found no 
medical nexus between her current painful foot conditions and 
her active military service from 1986 to 1988. 

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the August 2009 medical opinion, 
based as it was on a review of the Veteran's service records 
and relevant VA treatment records, is most probative in this 
case. 

Here, the Board notes that the Veteran can attest to factual 
matters of which she has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Here, the Veteran and her spouse testified that the Veteran 
had painful feet during active military service.  And there 
is no reason to doubt this testimony.  However, as the 
Veteran and her spouse are not physicians, this testimony is 
insufficient to establish a diagnosed foot disability in 
service or a medical nexus between her current foot 
disabilities and her active service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current foot 
disabilities, to include plantar fasciitis, are etiologically 
related to her military service.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record. Hensley v. Brown, 
5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral foot conditions, to include 
plantar fasciitis, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to service connection 
for diabetes mellitus should be remanded for further action.

In this case, the Veteran's service treatment records 
indicate that she was pregnant during active military 
service.  In addition, the Veteran's claims file contains the 
statement of her treating physician in 1988 that reports that 
the Veteran had gestational diabetes during this pregnancy.  
Finally, the Veteran submitted articles and research 
indicating that, typically, gestation diabetes clears up on 
its own after women have delivered their babies, but that 
studies show that about 40 percent of women with gestation 
diabetes go on to develop type 2 diabetes within 15 years.  

In this case, the Veteran has not been afforded a VA 
examination in connection with the claim.  As noted above, in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claims for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is 
necessary in this case.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has submitted evidence indicating 
that she developed gestational diabetes from a pregnancy that 
began while she was on active duty.  After service, the 
Veteran was diagnosed with type 2 diabetes mellitus.  In 
addition, the Veteran has submitted medical research 
indicating that, in as many as 40 percent of the cases, women 
with gestational diabetes go on to develop type 2 diabetes 
within 15 years.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a 
VA examination for the purpose of 
determining whether the Veteran's 
current type 2 diabetes mellitus had 
its onset as a result of gestational 
diabetes during a pregnancy that began 
during active duty.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to whether it is as likely 
as not that the Veteran's current type 
2 diabetes mellitus developed as a 
result of gestational diabetes during 
her pregnancy in 1988.  In this regard, 
the examiner is asked to comment on the 
research materials submitted by the 
Veteran indicating that studies show 
that about 40 percent of women with 
gestation diabetes go on to develop 
type 2 diabetes within 15 years.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

2.  After completing all indicated 
development, the RO should review the 
claim in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


